AMENDED AND RESTATED MERGER AGREEMENT





       THIS AMENDED AND RESTATED MERGER AGREEMENT (this “Agreement”) is dated
for reference purposes December 2, 2003, among Host America Corporation, a
Colorado corporation (“Host”), Host Acquisition Corporation, a Colorado
corporation (“HAC”) and GlobalNet Energy Investors, Inc., a Texas corporation
(“GlobalNet”).  This Agreement amends and restates in their entirety the Merger
Agreement dated September 24, 2003 and the Amendment Agreement dated November 4,
2003 among Host, HAC and GlobalNet.



RECITALS



       A.       Host is desirous of entering into a merger transaction with
GlobalNet, as a result of which the shareholders of GlobalNet, (the “GlobalNet
Shareholders”) will receive 550,000 shares of Host restricted Common Stock.  The
transactions to be undertaken by Host and GlobalNet to accomplish this result
are herein collectively referred to as the “Merger.”



       B.       In order to accomplish the Merger, Host has created HAC as a
wholly owned subsidiary of Host.



       C.       It is intended that the Merger will qualify as reorganization
under section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Code”).



       D.       In order to accomplish the Merger, HAC will merge into
GlobalNet, and GlobalNet shall be the surviving entity.  Pursuant to this
Agreement, the GlobalNet Shareholders shall receive Common Stock in Host in
exchange for the cancellation of their GlobalNet Common Stock.



       E.       The respective boards of directors of Host, HAC and GlobalNet
deem it advisable and in the best interest of each corporation and their
respective shareholders that the foregoing transaction be accomplished in
accordance with the terms of this Agreement, and such boards of directors have
authorized and approved the execution and delivery of this Agreement on behalf
of such respective corporations.



STATEMENT OF AGREEMENT



       NOW, THEREFORE, in consideration of the premises and of the respective
covenants and provisions herein contained, and intending to be legally bound
hereby, the parties agree as follows:



1.       THE MERGER AND RELATED TRANSACTIONS.



       1.1      The GlobalNet/HAC Merger.  Upon the terms and subject to the
conditions set forth in this Agreement, HAC shall be merged with and into
GlobalNet.  Following the Merger, the separate corporate existence of HAC shall
cease and GlobalNet shall continue as the surviving party in the Merger
(GlobalNet is sometimes referred to as the “Surviving Corporation”).



       1.2     Effective Time of the Merger. At the Closing (as defined in
Article 2) and subject to the terms and conditions hereof, HAC and GlobalNet
shall file appropriate certificates (the “Articles of Merger”) in such form as
is required by and which shall be executed in accordance with Section 7-111-105
of the Colorado Business Corporation Act and with the applicable provisions of
the Texas Business Corporation Act.  The Merger shall become effective at such
time as the Articles of Merger are duly filed with the Colorado Secretary of
State and the Texas Secretary of State, or at such time as HAC and GlobalNet
shall agree and as shall be specified in the Articles of Merger (the “Effective
Time of the Merger”).



       1.3       Articles of Incorporation, Bylaws, Board of Directors and
Officers of the Surviving Corporation.



       

       (a)       The Articles of Incorporation of GlobalNet as in effect
immediately prior to the Effective Time of the Merger shall be the Articles of
Incorporation of the Surviving Corporation until thereafter changed or amended
as provided therein or by applicable law.

       

       

       

       (b)       At the Effective Time of the Merger, the Bylaws of GlobalNet as
in effect immediately prior to the Effective Time of the Merger shall be the
Bylaws of the Surviving Corporation until thereafter changed or amended as
provided therein or by applicable law.

       

       

       

       (c)       For a period of three and one half (3 ½) years from the
Effective Time of the Merger, the directors of the Surviving Corporation shall
be Geoff Ramsey, Eric Barger and Ronald Sparks.  The officers of the Surviving
Corporation shall be the persons to be listed in Schedule 1.3(c) of the
GlobalNet Disclosure Letter.  Each director shall hold his or her respective
office or offices from and after the Effective Time of the Merger until they
first resign or their respective successors shall have been elected or appointed
and shall have qualified, or as otherwise provided in the Bylaws of the
Surviving Corporation.  Additionally, Host hereby agrees that for a period of
three and one half (3 ½) years from the Effective Time of the Merger, the number
of directors of the Surviving Corporation shall be set at three (3) and Host, as
the sole shareholder of the Surviving Corporation, will not amend the Surviving
Corporation’s Bylaws to increase or decrease the number of directors.  However,
if the Surviving Corporation does not record positive net income for the fiscal
year ending June 30, 2005 as reflected on the audited financial statements of
the Surviving Corporation, Host, as the sole shareholder of the Surviving
Corporation, may amend the Surviving Corporation’s Bylaws to add two (2)
additional directors to the Surviving Corporation’s board of directors and such
additional directors will be chosen by Host.  Furthermore, in the event that
Eric Barger and/or Ronald Sparks resign or are unable to serve as directors of
the Surviving Corporation for any reason, Host hereby agrees to vote all of its
shares of the Surviving Corporation for the election of such replacement
directors as are identified by the GlobalNet Shareholders.  Host acknowledges
that it is making this voting agreement in accordance with Article 2.30.B of the
Texas Business Corporation Act, and agrees to conspicuously legend its shares of
GlobalNet upon completion of the Merger to such effect.



       1.4       Certain Information With Respect to the Capital Stock of HAC
and GlobalNet.  The respective designations and numbers of outstanding shares of
each class of outstanding capital stock of Host, HAC and GlobalNet as of the
date of this Agreement are as follows:



       

       (i)       The authorized and outstanding capital stock of HAC consists of
100 shares of Common Stock, $.001 par value, of which 100 shares are issued and
outstanding (the “HAC Stock”).

       

       

       

       (ii)       The authorized capital stock of GlobalNet consists of 100,000
shares of Common Stock, $1.00 par value, of which 100,000 shares are issued and
outstanding (the “GlobalNet Stock”).

       

       

       

       (iii)       The authorized capital stock of Host consists of 80,000,000
shares of Common Stock, $.001 par value, of which 2,948,594 shares are issued
and outstanding and 2,000,000 shares of preferred stock, $.001 par value, of
which 266,667 shares of Series B Convertible Preferred Stock are issued and
outstanding (the “Host Stock”).



       1.5      Effect of Merger.  At the Effective Time of the Merger, the
effect of the Merger shall be as provided in Section 7-111-106 of the Colorado
Business Corporation Act.



       1.6       Conversion of GlobalNet Stock. At the Effective Time of the
Merger, by virtue of the Merger and without any action on the part of the
holders of the GlobalNet Stock set forth in Schedule 1.6, the issued and
outstanding GlobalNet Stock shall be converted into the right to receive 550,000
shares of Host’s restricted Common Stock.  Such shares of Host Common Stock will
be “restricted securities” as such term is defined in Rule 144 of the Securities
Act of 1933, as amended, and may not be sold or transferred unless there is an
effective registration statement under the Securities Act of 1933, as amended,
covering such securities or an exemption from such registration is available. 
For the avoidance of doubt it is acknowledged that no restrictions shall be
placed on the shares to be issued under this section, except for any
restrictions placed on such shares pursuant to Rule 144.



       1.7      Effect of Merger on HAC Capital Stock.  At the Effective Time of
the Merger without any action on the part of the holders of HAC Stock, each
share of HAC Stock issued and outstanding immediately prior to the Effective
Time of the Merger shall be converted into one validly issued, fully paid and
nonassessable share of common stock of the Surviving Corporation.



       1.8       Delivery of Certificates.  At the Effective Time of the Merger,
the GlobalNet Stock shall be canceled and the GlobalNet Shareholders shall
receive instruments evidencing the ownership of the securities of Host as set
forth on Schedule 1.6.  Each GlobalNet Shareholder shall deliver to Host at the
Closing the Certificates representing the shares of GlobalNet Stock owned by the
GlobalNet Shareholder (the “GlobalNet Certificates”), duly endorsed in blank by
the GlobalNet Shareholder, or accompanied by blank stock powers.  Each GlobalNet
Shareholder agrees promptly to cure any deficiencies with respect to the
endorsement of his GlobalNet Certificates or other documents of conveyance with
respect to the GlobalNet Stock or with respect to the stock powers accompanying
any GlobalNet Stock.  Until surrender as contemplated by this Section 1.8, each
GlobalNet Certificate shall be deemed at any time after the Effective Time of
the Merger to represent only the Host Stock received by the shareholders of
GlobalNet, as set forth in Schedule 1.6, and each holder of a GlobalNet
Certificate shall cease to have any rights with respect to the GlobalNet Stock.





2.       CLOSING.



       Subject to the terms and conditions of this Agreement, the closing of the
transactions contemplated by this Agreement (the “Closing”) will take place on
the second business day after the satisfaction or waiver (subject to applicable
law) of the conditions set forth in Sections 8 and 9, unless another time or
date is agreed to in writing by the parties hereto (the actual time and date of
the Closing being referred to herein as the “Closing Date”).  The Closing shall
be held at the offices of Berenbaum, Weinshienk & Eason, P.C., 370 Seventeenth
Street, 48th Floor, Denver, Colorado 80202, unless another place is agreed to in
writing by the parties hereto.



3.       REPRESENTATIONS AND WARRANTIES OF GLOBALNET CONCERNING GLOBALNET.



       Except as provided in the GlobalNet Disclosure Letter (as defined below)
to be delivered pursuant to Section 10.7, GlobalNet represents and warrants to
Host and HAC that all of the following representations and warranties in this
Section 3 are true at the date of this Agreement and shall be true at the time
of Closing (except to the extent that such representation or warranty speaks of
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such date).  As used in this Agreement,
the “GlobalNet Disclosure Letter” shall mean the disclosure letter delivered by
GlobalNet pursuant to this Section 3.



       3.1        Due Organization. GlobalNet is a corporation duly organized,
validly existing and in good standing under the laws of the state of Texas, and
has the requisite power and authority to carry on its business as it is now
being conducted.  GlobalNet is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification necessary,
except (i) as will be set forth on Schedule 3.1 to the GlobalNet Disclosure
Letter or (ii) where the failure to be so authorized or qualified would not have
a material adverse effect on the business, operations, properties, assets or
condition (financial or otherwise), of GlobalNet taken as a whole (as used
herein with respect to GlobalNet, or with respect to any other person, a
“Material Adverse Effect”). GlobalNet is not authorized nor qualified to do
business in any jurisdiction, except the State of Texas. True, complete and
correct copies of the Articles of Incorporation and Bylaws, each as amended, of
GlobalNet (the “GlobalNet Charter Documents”) shall be made available to Host.  
The stock records of GlobalNet as heretofore made available to Host, are correct
and complete in all material respects.  GlobalNet has made all minutes available
to Host.



       3.2        Subsidiaries.   As qualified in Schedule 3.4, GlobalNet does
not own or control, and has not in the past owned or controlled, directly or
indirectly, a corporation, partnership, limited liability company or other
business entity.  GlobalNet does not own, directly or indirectly any ownership,
equity, or voting interest in any corporation, partnership, joint venture or
other entity, and has no agreement or commitment to purchase any such interest.



       3.3        Capital Structure.  The authorized capital stock of GlobalNet
consists of 100,000 shares of common stock, $1.00 value, of which 100,000 shares
are issued and outstanding.  All of the outstanding shares of common stock have
been duly authorized and are validly issued, fully paid and non-assessable. 
GlobalNet has no common stock or other shares of capital stock reserved for or
otherwise subject to issuance.  GlobalNet has no other outstanding shares of
capital stock.  The names of all of the holders of the GlobalNet Stock and the
number of shares owned by each holder as of the Closing Date will be set forth
in Schedule 3.3 to the GlobalNet Disclosure Letter. There are no pre-emptive or
other outstanding rights, options, warrants, conversion rights, stock
appreciation rights, redemption rights, repurchase rights, agreements,
arrangements or commitments to issue or sell any shares of capital stock or
other securities of GlobalNet or any securities or obligations convertible or
exchangeable into or exercisable for, or giving any person a right to subscribe
for or acquire, any securities of GlobalNet, and no securities or obligations
evidencing such rights are authorized, issued or outstanding.  GlobalNet does
not have outstanding any bonds, debentures, notes or other debt obligations the
holders of which have the right to vote (or convertible into or exercisable for
securities having the right to vote).  There are no outstanding or authorized
stock appreciation, phantom stock, profit participation, or similar rights with
respect to GlobalNet. There are no voting trusts, proxies or other agreements or
understandings with respect to the voting of the capital stock of GlobalNet.



       3.4        Predecessor Status; Etc.  There shall be included in Schedule
3.4 to the GlobalNet Disclosure Letter an accurate list of all names of all
predecessor companies of GlobalNet, including the names of any entities acquired
by GlobalNet (by stock purchase, merger or otherwise) or owned by GlobalNet or
from whom GlobalNet previously acquired material assets, in any case, from the
earliest date upon which any person acquired his or her stock in GlobalNet. 
Except as will be disclosed on Schedule 3.4 to the GlobalNet Disclosure Letter,
GlobalNet has not been, within such period of time, a subsidiary or division of
another corporation or a part of an acquisition which was later rescinded.



       3.5        Spin-Off By GlobalNet.  Except as will be set forth on
Schedule 3.5 to the GlobalNet Disclosure Letter, there has not been any sale,
spin-off or split-up of material assets of either GlobalNet or any other person
or entity that directly, or indirectly through one or more intermediaries, is
controlled by GlobalNet (“Affiliates”) since its inception.



       3.6        Financial Statements.  Schedule 3.6 to the GlobalNet
Disclosure Letter will set forth the GlobalNet financial statements Except as
will be set forth on Schedule 3.6 to the GlobalNet Disclosure Letter, such
financial statements present fairly in all material respects the financial
position of GlobalNet as of the date indicated thereon, and present fairly in
all material respects the results of operations for the period indicated
thereon, except that the unaudited interim financial statements were or are
subject to normal and recurring year-end adjustments which were not or are not
expected to be material in amount.



       3.7        Liabilities and Obligations.  Schedule 3.7 to the GlobalNet
Disclosure Letter will include accurate lists as of September 30, 2003 of all
material liabilities, loan agreements, indemnity or guaranty agreements, bonds,
mortgages, liens, pledges or other security agreements of GlobalNet which are
not reflected on the interim balance sheet of GlobalNet at September 30, 2003 or
otherwise reflected in the GlobalNet financial statements at September 30, 2003
which by their nature would be required in accordance with GAAP to be reflected
in such balance sheet.  Since September 30, 2003, GlobalNet has not incurred any
material liabilities of any kind, character and description, whether accrued,
absolute, secured or unsecured, contingent or otherwise, other than liabilities
incurred in the ordinary course of business.  To the knowledge of GlobalNet,
GlobalNet has no contingent liabilities related to pending litigation or
threatened litigation, or any other liability which is not fixed or otherwise
accrued or reserved.



       3.8       Permits and Intangibles.  Schedule 3.8 to the GlobalNet
Disclosure Letter will include an accurate list as of or on the date hereof of
(i) all licenses, franchises, permits, or other governmental authorizations
GlobalNet or its Affiliates hold and (ii) any and all patents, trademarks,
marks, copyrights, software, technical information, data process technology,
plans and drawings or any other intellectual property that GlobalNet or its
Affiliates owns, uses, licenses or has applied for.  GlobalNet has not infringed
on or misappropriated, is not now infringing on or misappropriating, and has not
received any notice that it is infringing on, misappropriating, or otherwise
conflicting with the intellectual property rights of any third parties; and
there is no claim pending or threatened against GlobalNet with respect to the
alleged infringement or misappropriation by GlobalNet or a conflict with, any
intellectual property rights of others.



       3.9        Environmental Matters.  To the knowledge of GlobalNet,
GlobalNet has complied with and is in compliance with all Federal, state, local
and foreign statutes (civil and criminal), laws, ordinances, regulations, rules,
notices, permits, judgments, orders and decrees applicable to it or any of its
properties, assets, operations and businesses relating to environmental
protection (collectively “Environmental Laws”) including, without limitation,
Environmental Laws relating to air, water, land and the generation, storage,
use, handling, transportation, treatment or disposal of Hazardous Wastes and
Hazardous Substances including petroleum and petroleum products (as such terms
are defined in any applicable Environmental Laws).



       3.10       Personal Property.  Except as set forth in the balance sheet
as of September 30, 2003, GlobalNet owns no personal property with an individual
value in excess of $10,000 and has entered into no leases and agreements in
respect of personal property in excess of $10,000.  All material personal
property used by GlobalNet in its business is owned by GlobalNet.



      3.11       Material Contracts and Commitments.  Schedule 3.11 to the
GlobalNet Disclosure Letter will include an accurate list as of or on the date
hereof, of all material written or oral leases, agreements or other contracts or
legally binding contractual rights or contractual obligations or contractual
commitments relating to or in any way affecting the operation or ownership of
the business of GlobalNet (the “Material Contracts”), including but not limited,
those of a type described below:



       

       (a)       Any consulting agreement, employment agreement,
change-in-control agreement, and collective bargaining arrangements with any
labor union and any such agreements currently in negotiation or proposed;

       

       

       

       (b)       Any contract for capital expenditures or the acquisition or
construction of fixed assets in excess of $10,000;

       

       

       

       (c)       Any contract for the purchase, maintenance or acquisition, or
the sale or furnishing, of materials, supplies, merchandise, products,
machinery, equipment, parts or other property or services in excess of $10,000
(except if such contract is made in the ordinary course of business and requires
aggregate future payments of less than $10,000);

       

       

       

       (d)       Any contract other than trade payables in the ordinary course
of business relating to the borrowing of money, or the guaranty of another
person’s borrowing of money, including, without limitation, any notes,
mortgages, indentures and other obligations, guarantees of performance,
agreements and instruments for or relating to any lending or borrowing,
including assumed indebtedness;

       

       

       

       (e)       Any contract granting any person a lien on all or any part of
the assets of GlobalNet;

       

       

       

       (f)       Any contract for the cleanup, abatement or other actions in
connection with hazardous materials as defined under any Environmental Laws, the
remediation of any existing environmental liabilities or relating to the
performance of any environmental audit or study;

       

       

       

       (g)      Any contract granting to any person an option or a first
refusal, first-offer or similar preferential right to purchase or acquire any
material assets of GlobalNet;

       

       

       

       (h)       Any contract with any agent, distributor or representative
which is not terminable by GlobalNet upon ninety calendar days' or less notice
without penalty;

       

       

       

       (i)       Any contract under which GlobalNet is (1) a lessee or sublessee
of any machinery, equipment, vehicle or other tangible personal property, or (2)
a lessor of any tangible personal property owned by GlobalNet, in either case
having an original value in excess of $10,000;

       

       

       

       (j)       Any contract under which GlobalNet has granted or received a
license or sublicense or under which it is obligated to pay or has the right to
receive a royalty, license fee or similar payment;

       

       

       

       (k)       Any contract with any Affiliates;

       

       

       

       (l)       Any contract providing for the indemnification or holding
harmless of any officer, director, employee or other person, other than as
provided in the GlobalNet Charter Documents;

       

       

       

       (m)       Any contract for purchase or sale by GlobalNet or the granting
of any options with respect to, or providing for any labor, services or
materials (including brokerage or management services) involving any real
property on which GlobalNet conducts any aspect of its business involving
aggregate future payments of more than $10,000;

       

       

       

       (n)       Any contract limiting, restricting or prohibiting GlobalNet
from conducting business anywhere in the United States or elsewhere in the
world;

       

       

       

       (o)       Any joint venture or partnership agreement;

       

       

       

       (p)       Any lease, sublease or associated agreements relating to the
property leased by GlobalNet;

       

       

       

       (q)       Any material contract requiring prior notice, consent or other
approval upon a change of control in the equity ownership of GlobalNet, which
contracts shall be separately identified on Schedule 3.11 to the GlobalNet
Disclosure Letter;

       

       

       

       (r)       Any contract with a customer of GlobalNet involving work to be
performed or product to be delivered, in each case subsequent to September 30,
2003, in excess of $10,000;

       

       

       

       (s)      Any other contract, whether or not made in the ordinary course
of business, which involves future payments in excess of $10,000.



GlobalNet has provided Host a true and complete copy of each written Material
Contract and a true and complete summary of each oral Material Contract, in each
case including all amendments or other modifications thereto.  Except as will be
set forth on Schedule 3.11 to the GlobalNet Disclosure Letter, each Material
Contract is a valid and binding obligation of, and enforceable in accordance
with its terms against, GlobalNet, and the other parties thereto, and is in full
force and effect, subject only to bankruptcy, reorganization, receivership and
other laws affecting creditors’ rights generally.  Except as will be set forth
on Schedule 3.11 of the GlobalNet Disclosure Letter, GlobalNet has performed all
obligations required to be performed by it as of the date hereof and will have
performed all obligations required to be performed by it as of the Closing Date
under each Material Contract and neither GlobalNet, nor any other party to any
Material Contract is in breach or default thereunder, and there exists no
condition which would, with or without the lapse of time or the giving of
notice, or both, constitute a material breach or default thereunder.  GlobalNet
has not been notified that any party to any Material Contract intends to cancel,
terminate, not renew, or exercise an option under any Material Contract, whether
in connection with the transactions contemplated hereby or otherwise.



       3.12        Real Property.  Schedule 3.12 to the GlobalNet Disclosure
Letter will set forth a correct and complete list of all real property leases
entered into by GlobalNet (the “Leased Real Property”).  Except as lessee of
Leased Real Property, GlobalNet is not a lessee under or otherwise a party to
any lease, sublease, license, concession or other agreement, whether written or
oral, pursuant to which another person or entity has granted to GlobalNet the
right to use or occupy all or any portion of any real property.  GlobalNet does
not have an ownership interest in any real property.



       GlobalNet has, assuming good title in the landlord, a valid leasehold
interest in the Leased Real Property free and clear of all liens, assessments or
restrictions (including, without limitation, inchoate liens arising out of the
provision of labor, services or materials to any such Leased Real Property)
other than (a) mortgages shown on the GlobalNet financial statements as securing
specified liabilities or obligations, with respect to which no default (or event
that, with notice or lapse of time or both, would constitute a default) exists,
(b) liens for current taxes not yet due, and (c) minor imperfections of title,
such as utility and access easements that do not impair the intended use of the
Leased Real Property, none of which is substantial in amount, materially
detracts from the value or impairs the use of the property subject thereto, or
impairs the operations of GlobalNet, and zoning laws and other land use
restrictions or restrictive covenants that do not materially impair the present
use of the property subject thereto.  The Leased Real Property constitutes all
the real properties reflected on the GlobalNet financial statements or used or
occupied by GlobalNet in connection with its business or otherwise.



       With respect to the Leased Real Property, except as will be reflected on
Schedule 3.12 to the GlobalNet Disclosure Letter:



       

       (a)       GlobalNet is in exclusive possession thereof and to the
knowledge of GlobalNet no easements, licenses or rights are necessary to conduct
business thereon in addition to those which exist as of the date hereof;

       

       

       

       (b)       To the knowledge of GlobalNet, no portion thereof is subject to
any pending condemnation proceeding or proceeding by any public or quasi-public
authority materially adverse to the Leased Real Property and to the knowledge of
GlobalNet there is no threatened condemnation or proceeding with respect
thereto;

       

       

       

       (c)       To the knowledge of GlobalNet, the Leased Real Property is not
in violation of any health, safety, building, or environmental ordinances, laws,
codes or regulations; nor has any notice of any claimed violation of any such
ordinances, laws, codes or regulations been served on GlobalNet;

       

       

       

       (d)       The Leased Real Property is supplied with utilities and other
third-party services, such as water, sewer, electricity, gas, roads, rail
service and garbage collection, necessary for the current operation of the
business and such Leased Real Property is maintained in all material respects in
accordance with all laws applicable to GlobalNet or the Leased Real Property;

       

       

       

       (e)       GlobalNet is not a party to any written or oral agreement or
undertaking with owners or users of properties adjacent to the Leased Real
Property relating to the use, operation or maintenance of such facility or any
adjacent real property;

       

       

       

       (f)       GlobalNet is not a party to any lease, sublease, license,
concession or other agreement, whether written or oral, pursuant to which
GlobalNet has granted to any party or parties the right to use or occupy all or
any portion of the Leased Real Property;



       3.13       Insurance.  Schedule 3.13 to the GlobalNet Disclosure Letter
will include (i) an accurate list of all insurance policies carried by GlobalNet
that are currently in effect, and (ii) an accurate list of all insurance loss
claims or workers compensation claims received since inception and complete
copies of the foregoing items have been delivered to Host.  Such insurance
policies evidence all of the insurance that GlobalNet has been required to carry
pursuant to all of its Material Contracts and other agreements and pursuant to
all applicable laws, except for those requirements that would not have a
Material Adverse Effect on GlobalNet.  All insurance policies for the current
policy periods are in full force and effect and shall remain in full force and
effect through the Closing Date.



       3.14       Compensation; Employment Agreements; Organized Labor Matters. 
Schedule 3.14 to the GlobalNet Disclosure Letter will include an accurate list
of (i) all officers, directors and key employees of GlobalNet, (ii) all
employment agreements with such officers, directors and key employees and the
rate of compensation (and the portions thereof attributable to salary, bonus and
other compensation, respectively) of each of such persons as of September 30,
2003 and the date hereof.  GlobalNet has provided to Host true, complete and
correct copies of any employment agreements for persons to be listed on Schedule
3.14 to the GlobalNet Disclosure Letter.  Since September 30, 2003, there have
been no increases in the compensation payable or any special bonuses to any
officer, director, key employee or other employee, except ordinary salary
increases implemented on a basis consistent with past practices.  Except as will
be set forth on Schedule 3.14 to the GlobalNet Disclosure Letter, (i) GlobalNet
is not bound by or subject to (and none of its assets or properties is bound by
or subject to) any arrangement with any labor union, (ii) no employees of
GlobalNet are represented by any labor union or covered by any collective
bargaining agreement, and (iii) there is no pending or to the knowledge of
GlobalNet, threatened labor dispute involving GlobalNet and any group of its
employees nor has GlobalNet experienced any labor interruptions over the past
three years.



       3.15       Employee Benefit Plans.  Schedule 3.15 to the GlobalNet
Disclosure Letter shall set forth all employee benefit plans of GlobalNet,
including all employment agreements not listed in Schedule 3.14 and other
agreements or arrangements containing “golden parachute” or other similar
provisions, and deferred compensation agreements.  GlobalNet has delivered to
Host true, complete and correct copies of such plans, agreements and any trusts
related thereto, and classifications of employees covered thereby as of
September 30, 2003.  Except for the employee benefit plans, if any, to be
described on Schedule 3.15 to the GlobalNet Disclosure Letter, GlobalNet does
not sponsor, maintain or contribute to any plan program, fund or arrangement
that constitutes an “employee pension benefit plan,” nor has GlobalNet any
obligation to contribute to or accrue or pay any benefits under any deferred
compensation or retirement funding arrangement on behalf of any employee or
employees (such as, for example, and without limitation, any individual
retirement account or annuity, any “excess benefit plan” (within the meaning of
Section 3(36) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or any non-qualified deferred compensation arrangement). For the
purposes of this Agreement, the term “employee pension benefit plan” shall have
the same meaning as is given that term in Section 3(2) of ERISA.  GlobalNet has
not sponsored, maintained or contributed to any employee pension benefit plan
other than the plans to be set forth on Schedule 3.15 to the GlobalNet
Disclosure Letter, nor is GlobalNet required to contribute to any retirement
plan pursuant to the provisions of any collective bargaining agreement
establishing the terms and conditions of employment of any employees of
GlobalNet. All accrued contribution obligations of GlobalNet, as of
September 30, 2003, with respect to any plan to be listed on Schedule 3.15 to
the GlobalNet Disclosure Letter have either been fulfilled in their entirety or
are fully reflected on the balance sheet of the GlobalNet as of September 30,
2003.



       3.16       Compliance With ERISA.  GlobalNet has no plans that are
intended to or due qualify under Section 401(a) of the Code, except as set forth
in Schedule 3.15 to the GlobalNet Disclosure Letter.



       3.17       Conformity With Law; Litigation.



       

       (a)       Except as will be set forth on Schedule 3.17 to the GlobalNet
Disclosure Letter, GlobalNet is not in violation of any law or regulation or any
order of any court or Federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality having
jurisdiction over it which would have a Material Adverse Effect.

       

       

       

       (b)       Except as will be set forth on Schedule 3.17 to the GlobalNet
Disclosure Letter (which shall disclose the parties to, nature of and relief
sought for each matter to be disclosed), other than collection actions by
GlobalNet, in the ordinary course of business on its own behalf, none of which
is greater than $25,000 and which in the aggregate do not exceed $50,000:

       

       

       

       

       (i)       There is no suit, action, proceeding, investigation, claim or
order pending or, to the knowledge of GlobalNet, threatened against GlobalNet or
pending or, to the knowledge of GlobalNet, threatened against any of the
officers, directors or employees of GlobalNet with respect to the business or
currently proposed business activities of GlobalNet, or to which GlobalNet is
otherwise a party, which may have or is likely to have a Material Adverse
Effect, before any court, or before any governmental authority, department,
commission, bureau, agency or other governmental department or arbitrator
(collectively, “Claims”).

       

       

       

       

       

       (ii)       GlobalNet is not subject to any unsatisfied or continuing
judgment, order or decree of any court or governmental authority which could
have a Material Adverse Effect.  Schedule 3.17 to the GlobalNet Disclosure
Letter will set forth all closed litigation matters to which GlobalNet was a
party since its inception, the dates such litigation was commenced and
concluded, and the nature of the resolution thereof (including amounts paid in
settlement or judgment).



       3.18       Taxes.  Except as set forth in Schedule 3.18 to the GlobalNet
Disclosure Schedule, GlobalNet has timely filed all requisite federal, state and
other tax returns or extension requests for all fiscal periods ended; and to the
knowledge of GlobalNet, there are no examinations in progress or claims against
any of them for federal, state and other Taxes (including penalties and
interest) for any period or periods prior to and including September 30, 2003
and no notice of any claim for taxes has been received. All Taxes, including
interest and penalties (whether or not shown on any tax return) owed by
GlobalNet, with respect to any payment made or deemed made by GlobalNet herein
have been paid. The amounts shown as accruals for Taxes on the GlobalNet
financial statements are sufficient for the payment of all Taxes of the kinds
indicated (including penalties and interest) for all fiscal periods ended on or
before that date. Copies of (i) any tax examinations, (ii) extensions of
statutory limitations and (iii) the federal and local income tax returns and
franchise tax returns of GlobalNet for the last three fiscal years, will be
attached as Schedule 3.18 to the GlobalNet Disclosure Letter.



       3.19       No Violations.  GlobalNet is not in material violation of any
of its Charter Documents. GlobalNet is not in default under any lease,
instrument, agreement, license, or permit set forth on the Schedules to the
GlobalNet Disclosure Letter, or any Material Contracts (the “Material
Documents”); and, except as would not have a Material Adverse Effect on
GlobalNet or as will be set forth in Schedule 3.19 to the GlobalNet Disclosure
Letter, (a) the rights and benefits of GlobalNet under the Material Documents
will not be adversely affected by the transactions contemplated hereby and (b)
the execution of this Agreement and the performance of the obligations hereunder
and the consummation of the transactions contemplated hereby will not result in
any violation of, or breach of, or constitute a default under, any of the terms
or provisions of the Material Documents or the Charter Documents. Except as will
be set forth on Schedule 3.19 to the GlobalNet Disclosure Letter, none of the
Material Documents requires notice to, or the consent or approval of, any
governmental agency or other third party with respect to any of the transactions
contemplated hereby in order to remain in full force and effect and consummation
of the transactions contemplated hereby will not give rise to any right to
termination, cancellation or acceleration or loss of any right or benefit.
Except as will be set forth on Schedule 3.19 to the GlobalNet Disclosure Letter,
none of the Material Documents prohibits the use or publication by GlobalNet of
the name of any other party to such Material Document, and none of the Material
Documents prohibits or restricts GlobalNet from freely providing services to any
other customer or potential customer of GlobalNet.



       3.20       Government Contracts.  GlobalNet is not now a party to any
governmental contract subject to price redetermination or renegotiation.



        3.21       Absence of Changes.  Since September 30, 2003, except as will
be set forth on Schedule 3.21 to the GlobalNet Disclosure Letter, there has not
been:



       

       (a)       Any material adverse change in the financial condition, assets,
liabilities (contingent or otherwise), income or business of GlobalNet;

       

       

       

       (b)       Any damage, destruction or loss (whether or not covered by
insurance) in excess of $10,000 causing a Material Adverse Effect on GlobalNet;

       

       

       

       (c)       Any change in the authorized capital of GlobalNet or its
outstanding securities or any change in its ownership interests or any grant of
any options, warrants, calls, conversion rights or commitments (which are not
reflected on Schedule 3.3);

       

       

       

       (d)       Any declaration or payment of any dividend or distribution in
respect of the capital stock or any direct or indirect redemption, purchase or
other acquisition of any of the capital stock of GlobalNet;

       

       

       

       (e)       Any five (5) percent or more increase in the compensation,
bonus, sales commissions or fee arrangement payable or to become payable by
GlobalNet to any of their respective officers, directors, stockholders,
employees, consultants or agents, except for ordinary and customary bonuses and
salary increases for such persons in accordance with past practice;

       

       

       

       (f)       Any work interruptions, labor grievances or claims filed, or
any event or condition of any character, materially adversely affecting the
business of GlobalNet;

       

       

       

       (g)       Any sale or transfer, or any agreement to sell or transfer, any
material assets, property or rights of GlobalNet to any person, including,
without limitation, any of the stockholders and their affiliates;

       

       

       

       (h)       Any cancellation, or agreement to cancel, any indebtedness or
other obligation owing to GlobalNet, including without limitation any
indebtedness or obligation of any stockholder or any affiliate thereof;

       

       

       

       (i)       Any plan, agreement or arrangement granting any preferential
rights to purchase or acquire any interest in any of the assets, property or
rights of GlobalNet or requiring consent of any party to the transfer and
assignment of any such assets, property or rights;

       

       

       

       (j)       Any purchase or acquisition of, or agreement, plan or
arrangement to purchase or acquire, any property, rights or assets outside of
the ordinary course of business of GlobalNet;

       

       

       

       (k)       Any waiver of any material rights or claims of GlobalNet;

       

       

       

       (l)       Any amendment or termination of any Material Documents or other
right to which GlobalNet is a party;

       

       

       

       (m)       Any transaction by GlobalNet outside the ordinary course of its
business;

       

       

       

       (n)       Any cancellation or termination of a Material Contract with a
customer or client prior to the scheduled termination date; or

       

       

       

       (o)       Any other distribution of property or assets by GlobalNet other
than in the ordinary course of business.



       3.22       Deposit Accounts; Powers of Attorney.  Schedule 3.22 to the
GlobalNet Disclosure Letter will include an accurate list as of the date of the
Agreement of:  (i) the name of each financial institution in which GlobalNet has
accounts or safe deposit boxes; (ii) the names in which the accounts or boxes
are held;  (iii) the type of account and account number; and (iv) the name of
each person authorized to draw thereon or have access thereto.  Schedule 3.22 to
the GlobalNet Disclosure Letter also sets forth the name of each person,
corporation, firm or other entity holding a general or special power of attorney
from GlobalNet and a description of the terms of such power.



       3.23       Relations With Governments.  Except for political
contributions made in a lawful manner which, in the aggregate, do not exceed
$10,000 per year since its inception, GlobalNet has not made, offered or agreed
to offer anything of value to any governmental official, political party or
candidate for government office nor has it otherwise taken any action which
would cause GlobalNet to be in material violation of the Foreign Corrupt
Practices Act of 1977, as amended or any law of similar effect, with respect to
political contributions.



       3.24       Disclosure.  This Agreement, including the Schedules and
GlobalNet Disclosure Letter to be provided and the Schedules to be attached
thereto, together with the other information furnished to Host and HAC by
GlobalNet and the GlobalNet Shareholders in connection herewith, do not contain
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements herein and therein, in light of the
circumstances under which they were made, not misleading.



       3.25       Prohibited Activities. GlobalNet has not, between
September 30, 2003 and the date hereof, taken any of the actions (Prohibited
Activities) set forth in Section 6.3, as qualified by any schedules set forth in
Section 6.3.



       3.26       No Conflicts.  The execution, delivery and performance of this
Agreement by GlobalNet and the consummation by GlobalNet of the transactions
contemplated hereby will not conflict with or result in a breach or violation of
any term or provision of, or (with or without notice or passage of time, or
both) constitute a default under, any indenture, mortgage, deed of trust, trust
(constructive and other), loan agreement or other agreement or instrument to
which GlobalNet is a party or violate the provisions of any statute, or any
order, rule or regulation of any governmental body or agency or instrumentality
thereof, or any order, writ, injunction or decree of any court or any
arbitrator, having jurisdiction over GlobalNet or the property of GlobalNet.



       3.27       Certain Business Relationships with GlobalNet.  Except as
listed in Schedule 3.27, none of the GlobalNet Shareholders nor any relative of
any GlobalNet Shareholder or Affiliate of GlobalNet has been involved in any
business arrangement or relationship with GlobalNet since inception, and none of
the GlobalNet Shareholders, nor any relative of any GlobalNet Shareholder or
Affiliate of GlobalNet owns any asset, tangible or intangible, which is used in
GlobalNet’s operations.



        3.28       Authorization & Enforceability. GlobalNet has all necessary
corporate powers and authority to execute, deliver and perform its obligations
under this Agreement and each of the certificates, instruments and documents
executed or delivered by GlobalNet pursuant to the terms of this Agreement.  All
corporate action on the part of the Board of Directors of GlobalNet necessary
for the authorization, execution, delivery and performance of this Agreement,
the consummation of the Merger and the performance of all GlobalNet’s
obligations under this Agreement to which GlobalNet is a party has been taken. 
All corporate action on the part of the Board of Directors of GlobalNet
necessary for the authorization, execution, delivery and performance of
documents executed by GlobalNet pursuant to the terms of this Agreement has been
or will be taken prior to the Effective Time of Merger.  All corporate action on
the part of the shareholders of GlobalNet necessary for the authorization,
execution, delivery and performance of this Agreement and other documents
executed by it pursuant to the terms of this Agreement has been taken or will be
taken as of or prior to the Effective Time of Merger.  This Agreement has been,
and each of the other documents to which GlobalNet is a party at the Closing
will have been, duly executed and delivered by GlobalNet and the Agreement is,
and each of the document to which GlobalNet is a party will be at Closing, a
legal, valid, and binding oblation of GlobalNet, enforceable against GlobalNet
in accordance with it terms, except as to the effect, if any, of (i) applicable
bankruptcy and similar laws affecting the rights of creditors generally, or (ii)
rules of law governing specific performance, injunctive relief and other
equitable remedies.



4.       REPRESENTATIONS AND WARRANTIES OF HOST AND HAC.



       Except as will be provided in the Host Disclosure Letter (as defined
below) to be delivered pursuant to in Section 10.7, Host and HAC jointly and
severally represent and warrant to GlobalNet that all of the following
representations and warranties in this Section 4 are true at the date of this
Agreement and shall be true at the time of Closing (except to the extent that
such representation or warranty speaks of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such date).  As used in this Agreement, the “Host Disclosure Letter” shall
mean the disclosure letter delivered by Host and HAC to GlobalNet regarding Host
and HAC pursuant to this Section 4.  As used in this Section 4, unless the
context otherwise requires, Host refers to Host and all of its wholly-owned
subsidiaries.



       4.1        Due Organization.  Each of Host and HAC is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation, and has the requisite power and authority to carry on its
business as it is now being conducted.  Each of Host and HAC is duly qualified
to do business and is in good standing in each jurisdiction in which the nature
of its business or the ownership or leasing of its properties makes such
qualification necessary, except (i) as will be set forth on Schedule 4.1 to Host
Disclosure Letter or (ii) where the failure to be so authorized or qualified
would not have a material adverse effect on the business, operations,
properties, assets or condition (financial or otherwise), of Host taken as a
whole (as used herein with respect to Host, or with respect to any other person,
a “Material Adverse Effect”).  Schedule 4.1 to the Host Disclosure Letter will
set forth the jurisdiction in which Host and HAC are incorporated and contain a
list of all jurisdictions in which Host and HAC are authorized or qualified to
do business.



       4.2       Subsidiaries.  The names and jurisdiction of incorporation of
the subsidiaries of Host are set forth in Schedule 4.2 to the Host Disclosure
Letter.  Except as set forth in Schedule 4.2 to the Host Disclosure Letter, (i)
neither Host nor HAC owns or controls, and has not in the past owned or
controlled, directly or indirectly, any corporation, partnership, limited
liability company or other business entity, and (ii) neither Host nor HAC owns,
directly or indirectly any ownership, equity, or voting interest in any
corporation, partnership, join venture or other entity, and does not have any
agreement or commitment to purchase any such interest



       4.3        Capital Structure.  The authorized capital stock of Host and
HAC is as set forth in Section 1.4.  All of the issued and outstanding shares of
the capital stock of Host and HAC have been duly authorized and are validly
issued, fully paid and non-assessable.  All of the outstanding shares of common
stock have been duly authorized and are validly issued, fully paid and
non-assessable.  Schedule 4.3 to the Host Disclosure Letter sets forth a list of
all outstanding options, warrants, and other securities convertible into capital
stock of Host as of the Closing Date.  HAC has no options, warrants, or other
securities convertible into capital stock.



       4.4       Equity Financing.  Except as disclosed in Schedule 4.4, no
equity financing is presently contemplated.



       4.5       SEC Document.  Host has made all filings with the Securities
and Exchange Commission (the “SEC”) that it has been required to make under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended (collectively, the “SEC Documents”).  Host has furnished GlobalNet with
true and complete copies of its Annual Report on Form 10-K for the fiscal year
ended June 30, 2002, all Forms 8-K and 10-Q’s filed after the date of the last
Form 10-K and its Proxy Statement relating to its 2003 Annual Meeting of
Shareholders.  As of their respective dates, each of the SEC Documents complied
in all material respects with the requirements of the Securities Exchange Act of
1934, as amended and the rules and regulations of the SEC promulgated
thereunder. As of the Closing Date, none of the SEC Documents, as of their
respective dates, contained any untrue statement of a fact or omitted to state a
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.  As of the Closing
Date, the financial statements included in or incorporated by reference into the
SEC Documents, including the related notes and schedules, have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, are correct and complete in all respects, and are consistent
with the books and records of Host.



       4.6       Events Subsequent. Since the date of the financial statements
set forth in Host’s most recent quarterly report, there has not been any adverse
change in the assets, liabilities, business, financial condition, operations,
results of operations, or future prospects of Host taken as a whole.



       4.7       Litigation.  Host is not subject to any outstanding injunction,
judgment, order, decree, ruling, or charge or is a party or to the knowledge of
Host is threatened to be made a party to any action, suit, proceeding, hearing,
or investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator.



        4.8       Disclosure.  This Agreement, including the Exhibits and Host
Disclosure Letter to be provided and the Schedules to be attached thereto,
together with the other information furnished to GlobalNet by Host and HAC in
connection herewith, do not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements herein and
therein, in light of the circumstances under which they were made, not
misleading.



       4.9       No Conflicts.  Except as described in Schedule 4.9 to the Host
Disclosure Letter concerning the Commercial Loan and Security Agreement dated
April 5, 2002 and the amendments and modifications thereto (the “Loan
Agreement”) by and among Webster Bank, Host and Lindley Food Service Corporation
(“Lindley”), the execution, delivery and performance of this Agreement by Host
and HAC and the consummation by Host and HAC of the transactions contemplated
hereby will not conflict with or result in a breach or violation of any term or
provision of, or (with or without notice or passage of time, or both) constitute
a default under, any indenture, mortgage, deed of trust, trust (constructive and
other), loan agreement or other agreement or instrument to which Host is a party
or violate the provisions of any statute, or any order, rule or regulation of
any governmental body or agency or instrumentality thereof, or any order, writ,
injunction or decree of any court or any arbitrator, having jurisdiction over
Host, HAC or any of their property.



       4.10       Authorization & Enforceability. Each of Host and HAC has all
necessary corporate powers and authority to execute, deliver and perform their
obligations under this Agreement and each of the certificates, instruments and
documents executed or delivered by them pursuant to the terms of this
Agreement.  All corporate action on the part of each of the Board of Directors
of Host and HAC necessary for the authorization, execution, delivery and
performance of this Agreement, the consummation of the Merger and the
performance of all their obligations under this Agreement to which they are a
parties have been taken.  All corporate action on the part of each of the Board
of Directors of Host and HAC necessary for the authorization, execution,
delivery and performance of documents executed by them pursuant to the terms of
this Agreement has been or will be taken prior to the Effective Time of Merger. 
All corporate action on the part of each of the shareholders of Host and HAC
necessary for the authorization, execution, delivery and performance of this
Agreement and other documents executed by it pursuant to the terms of this
Agreement has been taken or will be taken as of or prior to the Effective Time
of Merger.  This Agreement has been, and each of the other documents to which
each of Host and HAC is a party at the Closing will have been, duly executed and
delivered by each of Host and HAC, and the Agreement is, and each of the
document to which each of Host and HAC is a party will be at Closing, a legal,
valid, and binding oblation of each of Host and HAC, enforceable against each of
Host and HAC in accordance with it terms, except as to the effect, if any, of
(i) applicable bankruptcy and similar laws affecting the rights of creditors
generally, or (ii) rules of law governing specific performance, injunctive
relief and other equitable remedies.



5.       CERTIFICATE OF THE GLOBALNET SHAREHOLDERS CONCERNING THE TRANSACTION.



       Prior to Closing, GlobalNet shall obtain, in writing, a Certificate from
each GlobalNet Shareholder to the effect that all of the following
representations and warranties in this Section 5 are true and correct as of the
date of this Agreement and as of the date of Closing. Such Certificate shall be
delivered to Host and HAC at Closing.  For the avoidance of doubt, Host and HAC
acknowledge that except for the representations and warranties made in the
Certificate referenced in this paragraph, the GlobalNet Shareholders make no
other representations and warranties regarding any matter in this Agreement
(including any schedule or exhibit thereto).



       5.1        Authorization.  All action on the part of the individual
GlobalNet Shareholder executing the Certificate necessary for the authorization,
execution and delivery of this Agreement by GlobalNet has been taken.



       5.2       Title to the Shares.  Each GlobalNet Shareholder owns, and is
transferring to, or a duly authorized agent of the GlobalNet Shareholder is
transferring to Host at the Closing, good, valid and marketable title to the
number of Shares set forth opposite the name of the GlobalNet Shareholder in
Schedule 1.6 to the GlobalNet Disclosure Letter free and clear of all liens,
claims, options and encumbrances whatsoever.  There are no outstanding options,
warrants or rights to purchase or acquire any of the Shares of the GlobalNet
Shareholder or any of the capital stock of GlobalNet held by such GlobalNet
Shareholder.



       5.3        Purchase Entirely for His Own Account.  The Host securities
will be acquired for investment for the GlobalNet Shareholder’s own account, not
as a nominee or agent, and not with the view to the resale or distribution of
any part thereof, and the GlobalNet Shareholder has no present intention of
selling, granting any participation in, or otherwise distributing Host
securities.  The GlobalNet Shareholder has no contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participation to such
person with respect to any of the securities of Host.



       5.4        Disclosure of Information.  Each GlobalNet Shareholder has
received and had the opportunity to review the reports filed by Host with the
SEC and has had the opportunity to ask questions of, and receive answers from,
representatives of Host to obtain additional information regarding Host.



       5.5        Restrictions on Transfer.



       

       (a)       The securities of Host that the GlobalNet Shareholders will
acquire have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and, accordingly, such securities will not be fully
transferable except as permitted under various exemptions contained in the
Securities Act or upon satisfaction of the registration and prospectus delivery
requirements of the Securities Act.  The GlobalNet Shareholders must bear the
economic risk of his investment in such securities for an indefinite period of
time as such securities have not been registered under the Securities Act and
therefore cannot be sold unless they are subsequently registered or an exemption
from registration is available. The GlobalNet Shareholders are acquiring the
securities for investment purposes only, for their own account, and not as
nominee or agent for any other person, and not with the view to, or for resale
in connection with, any distribution thereof within the meaning of the
Securities Act.

       

       

       

       (b)       The certificates evidencing the securities of Host the
GlobalNet Shareholders will acquire pursuant to this Agreement, and each
instrument or certificate issued in transfer thereof, will bear substantially
the following legend:



          

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN TAKEN FOR INVESTMENT PURPOSES
ONLY AND NOT WITH A VIEW TO THE DISTRIBUTION THEREOF, AND SUCH SECURITIES MAY
NOT BE SOLD OR TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES OR AN EXEMPTION FROM SUCH REGISTRATION
IS AVAILABLE.  IF THE SECURITIES ARE TO BE SOLD OR TRANSFERRED PURSUANT TO AN
EXEMPTION THE CORPORATION MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND WILL NOT
VIOLATE SUCH ACT OR ANY OTHER APPLICABLE SECURITIES LAWS.

          



       

       (c)       Each GlobalNet Shareholder understands a notation on the
records of Host and its transfer agent will be made in order to implement the
restrictions on transfer set forth in this Section 5.5.



       5.6       Restrictions on Voting. There are no voting trusts, proxies or
other agreements or understandings with respect to the voting of the capital
stock of the GlobalNet Shareholder.



6.       COVENANTS OF GLOBALNET PRIOR TO CLOSING.



       6.1        Access and Cooperation; Due Diligence.  Between the date of
this Agreement and the Closing Date, GlobalNet will afford to the officers and
authorized representatives of Host and HAC reasonable access at pre-arranged
times to all of the sites, properties, books and records of GlobalNet and will
furnish Host and HAC such additional financial and operating data and other
information as to the business and properties of GlobalNet as Host and HAC may
from time to time reasonably request.  GlobalNet will cooperate with Host and
HAC, their representatives, auditors and counsel in the preparation of any
documents or other material which may be required in connection with any
documents or materials required by this Agreement or necessary to complete the
transactions contemplated hereunder.



       6.2        Conduct of Business Pending Closing.  Between the date of this
Agreement and the Closing, GlobalNet will, except as will be set forth on
Schedule 6.2 to the GlobalNet Disclosure Letter:



       

       (a)       Carry on its business in substantially the same manner as it
has heretofore and not introduce any material new method of management,
operation or accounting;

       

       

       

       (b)       Maintain its properties and facilities in as good working order
and condition as at present, ordinary wear and tear excepted;

       

       

       

       (c)       Perform in all material respects all of its obligations under
agreements relating to or affecting its respective assets, properties or rights;

       

       

       

       (d)       Use all reasonable efforts to keep in full force and effect
present insurance policies or other comparable insurance coverage;

       

       

       

       (e)       Use its reasonable efforts to maintain and preserve its
business organization intact, retain its present key employees and maintain its
relationships with suppliers, customers and others having business relations
with it;

       

       

       

       (f)       Maintain compliance with all material permits, laws, rules and
regulations, consent orders, and all other orders of applicable courts,
regulatory agencies and similar governmental authorities;

       

       

       

       (g)       Maintain present debt and lease instruments and not enter into
new or amended debt or lease instruments, without the knowledge and consent of
Host (which consent shall not be unreasonably withheld), provided that debt
and/or lease instruments may be replaced without the consent of Host if such
replacement instruments are on terms at least as favorable to GlobalNet as the
instruments being replaced; and

       

       

       

       (h)       Maintain or reduce present salaries and commission levels for
all officers, directors, employees and agents except for ordinary and customary
bonus and salary increases for employees in accordance with past practices.



       6.3        Prohibited Activities.  Between the date hereof and the
Closing Date, GlobalNet will not, without the prior written consent of Host,
engage in any of the following (the “Prohibited Activities’):



       

       (a)       Make any change in its Charter Documents;

       

       

       

       (b)       Issue any securities, options, warrants, calls, conversion
rights or commitments relating to its securities of any kind;

       

       

       

       (c)       Declare or pay any dividend, or make any distribution in
respect of its stock whether now or hereafter outstanding, or purchase, redeem
or otherwise acquire or retire for value any shares of its stock;

       

       

       

       (d)       Deliver or sell, authorize the delivery or sale of, or purchase
or propose the purchase of, any shares of its stock;

       

       

       

       (e)       Except as listed in Schedule 6.3, enter into any contract or
commitment or incur or agree to incur any liability or make any capital
expenditures, except if it is in the normal course of business (consistent with
past practice);

       

       

       

       (f)       Create, assume or permit to exist any new mortgage, pledge or
other lien or encumbrance upon any assets or properties whether now owned or
hereafter acquired, except (1) with respect to purchase money liens incurred in
connection with the acquisition of equipment with an aggregate cost not in
excess of $50,000 necessary or desirable for the conduct of the businesses of
GlobalNet, (2) (A) liens for taxes either not yet due or being contested in good
faith and by appropriate proceedings (and for which contested taxes adequate
reserves have been established and are being maintained) or (B) materialmen’s,
mechanics’ or other like liens arising in the ordinary course of business (the
liens set forth in clause (2) being referred to herein as “Statutory Liens”), or
(3) liens to be set forth on Schedule 3.7 and/or 3.11 to the GlobalNet
Disclosure Letter;

       

       

       

       (g)       Sell, assign, lease or otherwise transfer or dispose of any
property or equipment except in the normal course of business;

       

       

       

       (h)       Negotiate for the acquisition of any business or the start-up
of any new business;

       

       

       

       (i)       Merge or consolidate or agree to merge or consolidate with or
into any other corporation;

       

       

       

       (j)       Waive any material rights or claims of GlobalNet, provided that
GlobalNet may negotiate and adjust bills in the course of good faith disputes
with customers in a manner consistent with past practice;

       

       

       

       (k)       Commit a material breach or amend or terminate any Material
Documents or right of GlobalNet; or

       

       

       

       (l)       Enter into any other material transaction outside the ordinary
course of its business or prohibited hereunder.



       6.4       No Shop.  Neither GlobalNet, nor any agent, officer, director,
trustee or any representative of any of the foregoing will, during the period
commencing on the date of this Agreement and ending with the earlier to occur of
the Closing Date or the termination of this Agreement in accordance with its
terms, directly or indirectly:  (i) solicit or initiate the submission of
proposals or offers from any person for; (ii) participate in any discussions
pertaining to; or (iii) furnish any information to any person other than Host or
their  authorized agents relating to, any acquisition or purchase of all or a
material amount of the assets of, or any equity interest in, GlobalNet or a
merger, consolidation or business combination of GlobalNet; provided, however,
that nothing contained in this Section 6.4 shall prohibit the Board of Directors
of GlobalNet from engaging in discussions or participating in negotiations with
and furnishing information to another party making an acquisition proposal to
the extent the Board of Directors of GlobalNet determines in good faith after
consultation with its outside legal counsel that its fiduciary obligations under
applicable law require it to do so.



       6.5       Notification of Certain Matters.  GlobalNet shall give prompt
notice to Host of (i) the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which would be likely to cause any
representation or warranty of GlobalNet contained herein or to be set forth in
the GlobalNet Disclosure Letter to be untrue or inaccurate in any material
respect at or prior to the Closing and (ii) any material failure of GlobalNet to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by such person hereunder.  The delivery of any notice pursuant to
this Section 6.5 shall not be deemed to (i) modify the representations or
warranties of the party delivering such notice, (ii) modify the conditions set
forth in Sections 8 and 9, or (iii) limit or otherwise affect the remedies
available hereunder to the party receiving such notice.



7.       COVENANTS OF HOST AND HAC PRIOR TO CLOSING.



       7.1        Cooperation.  Between the date of this Agreement and the
Closing Date, each of Host and HAC will cooperate with GlobalNet, its
representatives, and counsel in the preparation of any documents or other
material which may be required in connection with any documents or materials
required by this Agreement or necessary to complete the transactions
contemplated hereunder.



       7.2        Notification of Certain Matters.  Host and HAC shall give
prompt notice to GlobalNet and the GlobalNet Shareholders of (i) the occurrence
or non-occurrence of any event the occurrence or non-occurrence of which would
be likely to cause any representation or warranty of Host contained herein or in
the Host Disclosure Letter to be untrue or inaccurate in any material respect at
or prior to the Closing and (ii) any material failure of Host to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
such person hereunder.  The delivery of any notice pursuant to this Section 7.2
shall not be deemed to (i) modify the representations or warranties of the party
delivering such notice, (ii) modify the conditions set forth in Sections 8 and
9, or (iii) limit or otherwise affect the remedies available hereunder to the
party receiving such notice.



       7.3       Prohibited Activities.  Between the date hereof and the date on
which two designees of the GlobalNet Shareholders are appointed to the Board of
Directors of Host pursuant to Section 10.2, Host will not, without the prior
written consent of GlobalNet, issue any debt instruments, securities, options,
warrants, calls, conversion rights or commitments relating to its securities of
any kind other than in connection with the exercise of options or warrants to be
listed in Schedule 4.3 to the Host Disclosure Letter.



8.       CONDITIONS PRECEDENT TO OBLIGATIONS OF HOST AND HAC.



       The obligations of Host and HAC with respect to actions to be taken on
the Closing Date are subject to the satisfaction or waiver on or prior to the
Closing Date of all of the following conditions.



       8.1        Representations and Warranties; Performance of Obligations.
All representations and warranties of GlobalNet contained in this Agreement
shall be true and correct in all material respects as of the Closing Date as
though such representations and warranties had been made as of that time (except
to the extent that any representation or warranty speaks of an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date); all the terms, covenants and conditions of
this Agreement to be complied with and performed by GlobalNet on or before the
Closing Date shall have been duly complied with and performed in all material
respects; and certificates to the foregoing effect dated the Closing Date, and
signed by GlobalNet and the GlobalNet Shareholders, as the case may be, shall
have been delivered to Host.



       8.2        Satisfaction.  All actions, proceedings, instruments and
documents required to carry out this Agreement or incidental hereto and all
other related legal matters shall be reasonably satisfactory to Host and its
counsel.



       8.3        No Litigation.  No action or proceeding before a court or any
other governmental agency or body shall have been instituted or threatened to
restrain or prohibit the transactions contemplated hereunder and no governmental
agency or body shall have taken any other action or made any request of
GlobalNet or the GlobalNet Shareholders as a result of which Host deems it
inadvisable to proceed with the transactions hereunder.



       8.4        Consents and Approvals.  All necessary consents and approvals
as listed in Schedule 3.19 shall have been obtained.  All necessary consent of
and filings with any governmental authority or agency relating to the
consummation of the transaction contemplated herein shall have been obtained and
made and no action or proceeding shall have been instituted or threatened to
restrain or prohibit the transactions hereunder and no governmental agency or
body shall have taken any other action or made any request of GlobalNet or the
GlobalNet Shareholders as a result of which Host deems it inadvisable to proceed
with the transactions hereunder.



       8.5        Good Standing Certificates.  GlobalNet shall have delivered to
Host a certificate, dated as of a date no later than ten days prior to the
Closing Date, duly issued by the Secretary of State of GlobalNet’s state of
incorporation that GlobalNet is in good standing.



       8.6        No Material Adverse Change.  No event or circumstance shall
have occurred with respect to GlobalNet which would constitute a Material
Adverse Effect.



       8.7        Officer’s Certificate.  Host shall have received a certificate
or certificates, dated the Closing Date and signed by the President of
GlobalNet, certifying the truth and correctness of attached copies of its
Articles of Incorporation (including amendments thereto) and Bylaws (including
amendments thereto).



       8.8        Incumbency Certificate and Other Documents.  Host shall have
received an incumbency certificate or certificates, dated the Closing Date and
signed by the Secretary of GlobalNet certifying the names, titles and signatures
of the officers authorized to execute the documents referred to in this Section
8 and such additional supporting documentation and other information with
respect to the transactions contemplated hereunder as Host or their counsel may
reasonably request.



       8.9        Opinion of Counsel.  Host shall have received an opinion from
counsel for GlobalNet, dated the Closing Date, in form and substance reasonably
satisfactory to counsel for Host.



       8.10       Release of Obligations and Stock Options.  Host shall have
obtained a release of each of the officers and directors of GlobalNet related to
all matters involving GlobalNet.  The release will exclude the GlobalNet
Shareholder loans listed on Schedule 8.10 to the GlobalNet Disclosure Letter.



       8.11     Employment and Noncompetition Agreements.  Eric Barger shall
have executed an employment and non-competition agreement in the form attached
hereto as Exhibit A. 



       8.12      Loan Documents.  Webster Bank shall have consented to the
merger transaction as contemplated by the Agreement.  Host shall have
negotiated, and GlobalNet, Host and Lindley shall have executed such documents
as may be required by Webster Bank to modify or amend the Loan Agreement, and
related agreements thereto.



       8.13      GlobalNet License Agreement.  At or prior to Closing, GlobalNet
shall have entered into a definitive license/distribution agreement with Energy
N Sync, Inc.



       8.14      GlobalNet Financial Statements and Related Information.  Prior
to Closing, GlobalNet shall have provided financial statements and related
information to Host and its independent public accountants in a form that is
satisfactory to Host and its independent public accountants and Host’s
independent public accountants shall have advised Host that the GlobalNet
financial statements can be audited.









9.       CONDITIONS PRECEDENT TO OBLIGATIONS OF GLOBALNET AND THE GLOBALNET
SHAREHOLDERS.



       The obligations of GlobalNet and the GlobalNet Shareholders with respect
to actions to be taken on the Closing Date are subject to the satisfaction or
waiver on or prior to the Closing Date of all of the following conditions.



       9.1        Representations and Warranties; Performance of Obligations.
All the representations and warranties of Host and HAC contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date with the same effect as though such representations and warranties had been
made on and as of that time (except to the extent that any representation or
warranty speaks of an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such date);
all the terms, covenants and conditions of this Agreement to be complied with
and performed by Host and HAC on or before the Closing Date shall have been duly
complied with and performed in all material respects; and certificates to the
foregoing effect dated the Closing Date, and signed by Host and HAC shall have
been delivered to GlobalNet.



       9.2        Satisfaction. All actions, proceedings, instruments and
documents required to carry out this Agreement or incidental hereto and all
other related legal matters shall be reasonably satisfactory to GlobalNet or the
GlobalNet Shareholders, and their counsel.



       9.3        No Litigation.  No action or proceeding before a court or any
other governmental agency or body shall have been instituted or threatened to
restrain or prohibit the transactions hereunder and no governmental agency or
body shall have taken any other action or made any request of Host as a result
of which GlobalNet and the GlobalNet Shareholders deem it inadvisable to proceed
with the transactions hereunder.



       9.4        Consents and Approvals.  The GlobalNet Shareholders shall have
approved this Agreement.  All necessary consents and approvals shall have been
obtained.  All necessary consent of and filings with any governmental authority
or agency relating to the consummation of the transaction contemplated herein
shall have been obtained and made and no action or proceeding shall have been
instituted or threatened to restrain or prohibit the transactions hereunder and
no governmental agency or body shall have taken any other action or made any
request of Host as a result of which GlobalNet and the GlobalNet Shareholders
deem it inadvisable to proceed with the transactions hereunder.



       9.5        No Material Adverse Change.  No event or circumstance shall
have occurred with respect to Host or HAC which would constitute a Material
Adverse Effect.



       9.6        Incumbency Certificate and Other Documents.  GlobalNet and the
GlobalNet Shareholders shall have received an incumbency certificate or
certificates, dated the Closing Date, and signed by the Secretary of Host,
certifying the names, titles and signatures of the officers authorized to
execute the documents referred to in this Section 9 and such additional
supporting documentation and other information with respect to the transactions
contemplated hereunder as GlobalNet and the GlobalNet Shareholders or their
counsel may reasonably request.



       9.7        Opinion of Counsel.  GlobalNet shall have received an opinion
from counsel for Host and HAC, dated the Closing Date, in form and substance
reasonably satisfactory to counsel for GlobalNet.



       9.8       Officer’s Certificate.  GlobalNet shall have received a
certificate or certificates, dated the Closing Date and signed by the President
of Host, certifying the truth and correctness of attached copies of its Articles
of Incorporation (including amendments thereto) and Bylaws (including amendments
thereto).



       9.9       Loan Documents.  Webster Bank shall have consented to the
Merger transaction as contemplated by the Agreement.  Host shall have
negotiated, and GlobalNet, Host and Lindley shall have executed such documents
as may be required by Webster Bank to modify or amend the Loan Agreement, and
related agreements thereto.



       9.10      Nasdaq Listing.  Host shall file with the Nasdaq SmallCap
Market a Notification Form for Listing of Additional Shares with regards to the
shares of Host Common Stock issuable pursuant to Section 1.6 of this Agreement,
and such listing application shall have been approved.



10.       ADDITIONAL AGREEMENTS.



       10.1       Allocation of Private Placement Proceeds.  Upon execution of
this Agreement, Host will cause to be deposited in GlobalNet’s operating
account, $600,000 of the currently available proceeds from Host’s private
placement offering identified in Schedule 4.4 to the Host Disclosure Letter. 
The $600,000 will be in the form of an unsecured non-interest bearing loan to
GlobalNet that will be evidenced by a promissory note executed between the
parties.  Host hereby agrees to deposit additional proceeds received from the
private placement offering into GlobalNet’s operating account only after the
deduction by Host of the following:  (i) legal expenses of up to $150,000
associated with the transactions contemplated by this Agreement; (ii) accounting
expenses of up to $100,000 associated with the transactions contemplated by this
Agreement; (iii) $107,572 for repayment of outstanding loans owed to Host by
GlobalNet; (iv) $100,000 for reduction of bank debt owed to Webster Bank; (v)
$150,000 for expenses related to the post-effective amendment contemplated by
Section 10.2 below; and (vi) $75,000 for Host working capital.  Any additional
proceeds to be deposited into GlobalNet’s operating account prior to the
Effective Time of the Merger will be in the form of unsecured non-interest
bearing loans to GlobalNet evidenced by promissory notes.  The promissory notes
contemplated by this Section 10.1 will be forgiven upon the Effective Time of
the Merger.  Any additional proceeds to be deposited into GlobalNet’s operating
account pursuant to this Section 10.1 will be deposited within fifteen (15)
business days of receipt of such proceeds by Host.



       10.2       Allocation of Warrant Proceeds.  Subject to the terms and
conditions of this Agreement, Host shall use its reasonable best efforts to file
a post-effective amendment to its Registration Statement, SEC Registration No.
333-50673 (“Registration Statement), thereby enabling the holders of the
1,150,000 warrants the ability to exercise their warrants at the stated exercise
price of $5.50 per warrant.  Host further agrees to allocate, on an as received
basis, 80% of the net warrant exercise proceeds, after deduction of legal,
accounting, printing, solicitation and related fees and expenses and transfer
agent costs, to the working capital of the Surviving Corporation in the form of
an equity investment for the exclusive use by Surviving Corporation and its
management in developing and marketing its product line.  Host will use its best
efforts to make the equity investment in the Surviving Corporation as
contemplated by this Section 10.2 within fifteen (15) business days of receipt
of the net warrant exercise proceeds.



       10.3     Appointment of Additional Host Directors.  At the Effective Time
of the Merger, two designees of the GlobalNet Shareholders shall be appointed as
Class III directors of Host to serve until such time as they may first resign or
their respective successors shall have been elected or appointed and shall have
been qualified, or as otherwise provided in the Bylaws of Host.



       10.4     Sale of Surviving Corporation.  For a period of three and one
half (3 ½) years from the Effective Time of the Merger, any subsequent sale of
the assets, merger or corporate reorganization of the Surviving Corporation must
be approved by a unanimous vote of the Host Board of Directors.  If after the
initial three and one half (3 ½) year period, the Surviving Corporation has not
achieved Net Income of $2,000,000, only a majority approval of the Host Board of
Directors will be required to enter into a transaction resulting in the sale of
the Surviving Corporation’s assets, a merger or other form of corporate
reorganization. 



       10.5      Lock-Up of Certain Host Shareholders.  For a period of three
and one half (3½) years following the Effective Time of the Merger, Geoffrey
Ramsey and David Murphy agree to execute a lock-up agreement which will limit
their sales of Host Common Stock to one percent (1%) of the then issued
outstanding Host Common Stock in any given ninety (90) day period in the form
attached as Exhibit B.



       10.6      Reasonable Best Efforts.  Subject to the terms and conditions
of this Agreement, each party will use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement as soon as
practicable after the date hereof.



       10.7       Completion of the Disclosure Letters.  GlobalNet shall use its
reasonable best efforts to complete and deliver to Host and HAC the GlobalNet
Disclosure Letter on or before 30 days after the date first above written.  Host
and HAC shall use their reasonable best efforts to complete and deliver to
GlobalNet and the GlobalNet Shareholders the Host Disclosure letter on or before
30 days after the date first above written.



       10.8      Public Announcements.  The initial press release of Host with
respect to this Agreement shall be reviewed and approved by GlobalNet. 
Thereafter, Host shall consult with GlobalNet prior to issuing any press
releases or otherwise making public announcements with respect to this Agreement
and the transactions contemplated by this Agreement, except as may be required
by law.  GlobalNet shall not issue any press release or other disclosure with
respect to this Agreement and the transactions contemplated by this Agreement
without the consent of Host.



       10.9       Further Assurances.  Subject to the terms and conditions of
this Agreement, each of the parties hereto agrees to use all reasonable efforts
to take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary, common, proper or advisable under applicable legal
requirements, to consummate and make effective the transactions contemplated by
this Agreement.   If at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, Host, HAC,
GlobalNet and the GlobalNet Shareholders, as the case may be, shall take or
cause to be taken all such necessary or convenient action and execute, and
deliver and file, or cause to be executed, delivered and filed, all necessary or
convenient documentation.



       10.10       Host Acquisition Corporation.  Upon execution of this Merger
Agreement, Host shall act promptly to form a Colorado corporation, Host
Acquisition Corporation (“HAC”), in accordance with Sections 1.4 and 4.3
hereof.  As soon as it has been established, Host shall cause HAC to execute
this Merger Agreement.



       10.11     Audit of GlobalNet and Tax Matters.  GlobalNet agrees to pay
all expenses related to the independent audit of GlobalNet.  Tax advice provided
to GlobalNet and the GlobalNet Shareholders in connection with this Agreement
shall be paid for by the respective parties.



       10.12     Nasdaq Listing.  Host agrees to file with the Nasdaq SmallCap
Market a Notification Form for Listing of Additional Shares with regards to the
shares of Host Common Stock issuable pursuant to this Agreement.



       10.13     Further Securities Issuances by Host.  For a period of three
and one half (3 ½) years from the date the two designees of the GlobalNet
Shareholders are appointed to the Host Board of Directors pursuant to Section
10.3, any issuance of debt instruments, securities, options, warrants, calls,
conversion rights or commitments relating to its securities of any kind other
than in connection with the exercise of options or warrants to be listed in
Schedule 4.3 to the Host Disclosure Letter shall be made with the approval of at
least eighty-one percent (81%) of the Host Board of Directors and Host hereby
agrees not to increase the size of its Board of Directors over ten (10) without
the approval of eighty-one percent (81%) of the Host Board of Directors.  Host
acknowledges that this section shall be deemed to be an amendment to the Host
Bylaws to the extent that this section conflicts with such Bylaws.



       10.14     Further Securities Issuances by GlobalNet.  Following the
Effective Time of the Merger, any issuance of debt instruments, securities,
options, warrants, calls, conversion rights or commitments relating to
GlobalNet’s securities of any kind shall be made with the unanimous approval of
the GlobalNet Board of Directors.  GlobalNet acknowledges that this section
shall be deemed to be an amendment to the GlobalNet Bylaws to the extent that
this section conflicts with such Bylaws.



       10.15     Tax Treatment of Merger.  Host, HAC and GlobalNet shall each
use reasonable efforts to cause the Merger to be treated as a reorganization
within the meaning of Section 368(a) of the Code.



11.       TERMINATION OF AGREEMENT.



       11.1       Termination. This Agreement may be terminated at any time
prior to the Closing Date solely:



       

       (a)       By mutual consent of all of the parties hereto;

       

       

       

       (b)       By GlobalNet, on the one hand, or by Host and HAC on the other
hand, if the transactions contemplated by this Agreement to take place at the
Closing shall not have been consummated by December 31, 2003, unless the failure
of such transactions to be consummated is due to the failure of the party
seeking to terminate this Agreement to perform any of its obligations under this
Agreement to the extent required to be performed by it prior to or on the
Closing Date;

       

       

       

       (c)       By GlobalNet, on the one hand, or by Host and HAC, on the other
hand, if a material breach of the representations or a material breach or
default shall be made by the other party in the observance or in the due and
timely performance of any of the covenants or agreements contained herein, and
the curing of such default shall not have been made on or before the Closing
Date or by GlobalNet, if the conditions set forth in Section 9 hereof have not
been satisfied or waived (with the exception of the conditions set forth in
Sections 9.3, 9.5, 9.7 and 9.9) as of the Closing Date, or by Host, if the
conditions set forth in Section 8 hereof have not been satisfied or waived (with
the exception of the conditions set forth in Sections 8.3, 8.6, 8.9 and 8.12) as
of the Closing Date;

       

       

       

       (d)       By Host and HAC if the GlobalNet Disclosure Letter shall not
have been completed and delivered to Host and HAC on or before 30 days after the
date first above written, or if the GlobalNet Disclosure Letter contains
information or omissions which causes Host and HAC to determine it would be
inadvisable to proceed with the transactions hereunder, and Host and HAC has
provided written notification to GlobalNet on or before 10 days after receipt of
the GlobalNet Disclosure Letter that the Agreement is terminated;

       

       

       (e)       By GlobalNet if Webster Bank conditions its consent, as
contemplated by Sections 8.12 and 9.9 of this Agreement, upon the taking of
certain actions by GlobalNet or the GlobalNet Shareholders that would result in
obligations of GlobalNet or the GlobalNet Shareholders that are materially
different than the obligations of Host or its subsidiaries pursuant to the Loan
Agreement.



       11.2      Liabilities in Event of Termination.  Termination of this
Agreement will in no way limit any obligation or liability of any party based on
or arising from a breach or default by such party with respect to any of its
representations, warranties, covenants or agreements contained in this Agreement
or in the Schedules delivered by such party, including, but not limited to,
legal and audit costs and out of pocket expenses.



       11.3      Termination Fee.



       

       (a)       In the event that this Agreement is terminated:

       

       

       

       

       (i)       by Host pursuant to Section 11.1(c);

       

       

       

       

       

       (ii)      by Host or GlobalNet pursuant to Section 11.1(c) as a result of
any breach of this Agreement on the part of GlobalNet and an overture from a
bona fide person or entity shall have been communicated to the GlobalNet Board
of Directors at or before the time of such breach to engage in an agreement,
plan or transaction to acquire or purchase all or a substantial portion of the
assets of or a substantial equity interest in, or to effect any
recapitalization, liquidation or dissolution involving or a business combination
or other similar transaction with, GlobalNet other than with Host; or

       

       

       

       

       

       (iii)     by GlobalNet pursuant to Section 11.1(c);


       


then (A) GlobalNet, in the case of termination pursuant to Section 11.3(a)(i),
with the exception of any termination resulting from Section 8.14 of this
Agreement, or (B) Host, in the case of termination pursuant to Section
11.3(a)(iii), shall within two business days after the occurrence of such
termination, pay to the other party as compensation for the Merger not becoming
effective a termination fee equal to $100,000 (the “Termination Fee”) by wire
transfer of immediately available funds.  In the event the Agreement is
terminated pursuant to Section 11.3(ii), then GlobalNet shall within two (2)
business days after the occurrence of such termination, pay to Host an adjusted
Termination Fee of $500,000.  The Termination Fee shall be in addition to any
other rights that Host may have under this Agreement and is not intended to
constitute liquidated damages or a penalty, and shall be payable without regard
to any expenses to be paid pursuant to the Agreement.  Host and GlobalNet hereby
agree that if termination is a result of the failure of a condition set forth in
Section 8.14 of this Agreement, no Termination Fee is payable.

       

       

       

       (b)       Each party acknowledges that the agreements contained in
Section 11.3(a) are an integral part of the transactions contemplated by this
Agreement and that, without these agreements, the other party would not enter
into this Agreement; accordingly, if either party fails promptly to pay any
amount due pursuant to Section 11.3(a) and, in order to obtain such payment, the
other party commences a suit which results in a judgment for all or a
substantial portion of the payment set forth in Section 11.3(a), the losing
party shall pay to the winning party its costs and expenses (including
reasonable attorneys’ fees) in connection with such suit, together with interest
on the Termination Fee from the date that payment was required to be made until
the date payment is made at the prime rate of eight percent (8%), in effect on
the date payment was required to be made plus two percentage points.



12.        RESERVED.



13.       GENERAL PROVISIONS.



       13.1       Survival of Representations, Warranties and Agreements.  The
representations and warranties of the parties hereto contained in this Agreement
or in any writing delivered pursuant hereto or at the Closing shall survive the
execution and delivery of this Agreement and the Closing and the consummation of
the transactions contemplated hereby (and any examination or investigation by or
on behalf of any party hereto) until the date twelve months after the Closing
Date (except for claims in respect thereof pending at such time, which shall
survive until finally resolved or settled); provided, also, the representations,
warranties, covenants and agreements in Section 3.18  shall survive until the
expiration of the statutory period of limitations for assessment of tax
deficiencies, including any extensions thereof, for each taxable period of
GlobalNet which begins before the Closing Date and the representations,
warranties, covenants and agreements in Section 5 shall survive until the
expiration of the applicable period of limitations, including any extensions
thereof.   No action may be commenced with respect to any representation,
warranty, covenant or agreement in this Agreement, or in any writing delivered
pursuant hereto, unless written notice, setting forth in reasonable detail the
claimed breach thereof, shall be delivered pursuant to Section 13.7 to the party
or parties against whom liability for the claimed breach is charged on or before
the termination of the survival period specified in Section 13.1 for such
representation, warranty, covenant or agreement.



       13.2       Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of the other parties, and any attempt to make any such
assignment without such consent shall be null and void.  Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.



       13.3       Entire Agreement.  This Agreement and any attachments hereto,
the GlobalNet Disclosure Letter and the Schedules thereto (including the
schedules, exhibits and annexes attached hereto and thereto), the Host
Disclosure Letter and the Schedules thereto (including the schedules, exhibits
and annexes attached hereto and thereto) and the documents delivered pursuant
hereto constitute the entire agreement and understanding among the parties and
supersede any prior agreement and understanding relating to the subject matter
of this Agreement. This Agreement, upon execution, constitutes a valid and
binding agreement of the parties hereto enforceable in accordance with its terms
and may be modified or amended only by a written instrument executed by all
parties.



       13.4       Counterparts.  This Agreement may be executed simultaneously
in counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.



       13.5       Brokers and Agents.  Each party represents and warrants that
it employed no broker or agent in connection with this transaction, except as
provided in Schedule 13.5.



       13.6       Expenses.  Except as otherwise specifically provided herein,
each party to this Agreement shall bear its own direct and indirect expenses
incurred in connection with the negotiation and preparation of this Agreement
and the consummation and performance of the transactions contemplated hereby,
including, without limitation, all legal fees and fees of any brokers, finders
or similar agents.



       13.7       Notices.  All notices and other communications hereunder shall
be in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally, or by telecopy or facsimile upon confirmation of receipt,
(ii) on the first business day following the date of dispatch if delivered by a
recognized next-day courier service, or (iii) on the 5th business day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:



       

       (a)       If to Host or HAC:

       

       

       

                   Host America Corporation
                   2 Broadway
                   Hamden, CT  06518
                   Facsimile: (203) 230-8776
                   Attention: Geoffrey Ramsey, Chief Executive Officer

       

                    


       

                   with a copy to:

       

       

       

                   Berenbaum, Weinshienk & Eason, P.C.
                   370 17th Street, 48th Floor
                   Denver, CO 80202
                   Facsimile: (303) 629-7610
                   Attention: John B. Wills, Esq.

       

       

       

       (b)       If to GlobalNet or the GlobalNet Shareholders:

       

       

       

                   GlobalNet Energy Investors, Inc.
                   1840 Hutton Drive, Suite 130
                   Carrollton, Texas 75006
                   Facsimile:  (972) 484-0888
                   Attention:  Eric Barger, President

       

       

       

                   with a copy to:

       

       

       

                   Brewer & Pritchard, P.C.
                   Three Riverway, Suite 1800
                   Houston, Texas 77056
                   Facsimile: (713) 659-5302
                   Attention: Cavas Pavri, Esq.





       13.8      Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Colorado.



       13.9       Enforcement.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to specific performance of the terms hereof,
this being in addition to any other remedy to which they are entitled at law or
in equity.



       13.10      Exercise of Rights and Remedies.  Except as otherwise provided
herein, no delay of or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default by any other party
under this Agreement shall impair any such right, power or remedy, nor shall it
be construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.



       13.11      Time.  Time is of the essence with respect to this Agreement.



       13.12      Reformation and Severability.  In case any provision of this
Agreement shall be invalid, illegal or unenforceable, it shall, to the extent
possible, be modified in such manner as to be valid, legal and enforceable but
so as to most nearly retain the intent of the parties, and if such modification
is not possible, such provision shall be severed from this Agreement, and in
either case the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.



       13.13      Remedies Cumulative.  No right, remedy or election given by
any term of this Agreement shall be deemed exclusive, but each shall be
cumulative with all other rights, remedies and elections available at law or in
equity.



       13.14      Captions; Construction.  The headings of this Agreement are
inserted for convenience only, and shall not constitute a part of this Agreement
or be used to construe or interpret any provision hereof.  This Agreement has
been fully reviewed and negotiated by the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against any party under any rule of construction or otherwise.



(the remainder of this page is intentionally left blank)


       IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.









HOST AMERICA CORPORATION

    

GLOBALNET ENERGY INVESTORS, INC.

    

    

    

By:

  /s/ Geoffrey Ramsey             

    

By:

  /s/ Eric Barger                       

Name:

Geoffrey Ramsey                   

    

Name:

Eric Barger                             

Title:

Chief Executive Officer         

    

Title:

President                                 

    

    

    

    

    

    

    

    

    

    

    

    

HOST ACQUISITION CORPORATION

    

    

    

By:

  /s/ Geoffrey Ramsey             

    

Name:

Geoffrey Ramsey                   

    

Title:

Chief Executive Officer         

    



